DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13, and 15 to 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (US 2008/0037880 A1).

Regarding claims 1 and 11 – Lai discloses establishing a wireless network between an ultrasound imaging device and a display device; - acquiring ultrasound image data at the ultrasound imaging device using ultrasound acquisition parameters; - transmitting the ultrasound image data from the ultrasound imaging device to the display device over the wireless network; - receiving the ultrasound image data at the display device; - measuring, at the display device, a quality of service parameter of the received ultrasound image data; - determining, at at least one of the display device or the ultrasound imaging device, whether the measured quality of service parameter is less than an expected quality of service parameter, the expected quality of service parameter being determined based on the ultrasound acquisition parameters used to acquire the ultrasound image data at the ultrasound imaging device; and - in response to determining that the measured quality of service parameter is less than the expected quality of service parameter, adjusting a network parameter of the wireless network to reduce network traffic on the wireless network, refer to Figure 3 and paragraphs [0016] to [0019], [0025], [0062], [0067], [0070] to [0079], [0084], [0087] to [0090], [0092], [0094], [0150], [0172] to [0174], [0201], [0205], [0208] to [0211], [0270], [0271], [0273], [0276], and claims 2, 6, 11.
Regarding claims 2 and 12 – Lai discloses measured quality of service parameter comprises a displayed frame rate of the received ultrasound image data, and the expected quality of service parameter comprises an acquisition frame rate at the ultrasound imaging device, refer to paragraphs [0024], [0025], [0086], [0089], [0156] to [0165], [0194], [0205], [0210], [0216], [0266], [0271], [0273], [0276], and claim 11.
Regarding claims 3 and 13 – Lai discloses the adjusting the network parameter comprises switching the wireless network to a different band or switching the wireless network to a different channel within the same frequency band, refer to paragraphs [0017], [0019], [0070], [0150], [0201], [0208], [0214], and claim 2.
Regarding claims 5 and 15 – Lai discloses adjusting at least one ultrasound acquisition parameter of the ultrasound acquisition parameters used at the ultrasound imaging device, the adjusting being performed to reduce the data size of subsequent ultrasound image data acquired by the ultrasound imaging device, refer to paragraphs [0070], [0071], [0083], [0086], [0087], [0089], [0150], [0154], [0172], [0174] to [0179], [0185] [0186], [0194], [0201], [0205], [0206], [0208], [0210], [0211], [0270] to [0273], [0276].
Regarding claims 6 and 16 – Lai discloses acquisition frame rate, sampling rate, line density or sampling frequency, refer to Figure 17 and paragraphs [0024], [0089], [0100], [0105], [0205], [0210].
Regarding claims 7 and 17 – Lai discloses - determining the expected quality of service parameter at the ultrasound imaging device; and - transmitting the expected quality of service parameter from the ultrasound imaging device to the display device, refer to paragraphs [0017], [0018], [0019], [0025] to [0028], [0070] to [0076], [082], [0084] to [0088], [0154], [0172] to [0179], [0211] to [0213], [0272].
Regarding claims 8 and 18 – Lai discloses transmitting the measured quality of service parameter from the display device to the ultrasound imaging device over the wireless network, refer to paragraphs [0018], [0025], [0070], [0071], [0082], [0086], [0154], [0186], [0194], [0270].
Regarding claims 9 and 19 – Lai discloses - the ultrasound image data is transmitted over the wireless network using a first communication protocol; and - the measured quality of service parameter is transmitted over the wireless network using a second communication protocol that is different from the first communication protocol, refer to paragraphs [0063] to [0068].
Regarding claims 10 and 20 – Lai discloses the first communication protocol comprises User Datagram Protocol (UDP) and the second communication protocol comprise Transmission Control Protocol (TCP), refer to paragraphs [0063] to [0067].

Allowable Subject Matter

Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Mehi et al. (US 2007/0239001 A1) discloses high frequency array ultrasound system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
22 November 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465